                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA


UNITED STATES OF AMERICA                            )
                                                    )      Case No. 1:19-cr-128-HSM-SKL-1
v.                                                  )
                                                    )
GERALD ALLEN VESCO                                  )

                                          ORDER

       Magistrate Judge Susan K. Lee filed a report and recommendation recommending the Court:

(1) grant Defendant’s motion to withdraw his not guilty plea to Count One and Count Two of

the two-count Indictment; (2) accept Defendant’s plea of guilty to Count One and Count Two of

the Indictment; (3) adjudicate Defendant guilty of the charges set forth in Count One and Count

Two of the Indictment; (4) defer a decision on whether to accept the plea agreement until

sentencing; and (5) find Defendant shall remain in custody until sentencing in this matter

[Doc. 22 ]. Neither party filed a timely objection to the report and recommendation. After

reviewing the record, the Court agrees with the magistrate judge’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation [Doc. 22] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1) Defendant’s motion to withdraw his not guilty plea to Count One and Count Two of

           the Indictment is GRANTED;

       (2) Defendant’s plea of guilty to Count One and Count Two of the Indictment is

           ACCEPTED;

       (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and

           Count Two of the Indictment;

       (4) A decision on whether to accept the plea agreement is DEFERRED until sentencing;
   and

(5) Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on May 8, 2020 at 9:00 a.m. [EASTERN] before a District

   Judge.

SO ORDERED.

ENTER:




                                            ____/s/ Harry S. Mattice, Jr._ ____
                                                HARRY S. MATTICE, JR.
                                            UNITED STATES DISTRICT JUDGE




                                   2
